REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Based on the latest 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), which revises Step 2A of the existing analytical framework for evaluating eligibility in two ways: how examiners identify abstract ideas; and what it means for a claim to be “directed to” a judicial exception (law of nature, natural phenomenon, abstract idea), currently amended independent claim 1, while directed to commercial interactions under the field of organizing human activity, nonetheless includes additional elements that integrate the judicial exception into a practical application, namely, that of searching the blockchain for a verification result published by a third party verifier to the blockchain, obtaining, by the node in the blockchain, the verification result published by the third party verifier to the block chain and determining that the service indicator of the target user satisfies the virtual resource allocation condition based on the verification result published by the third party verifier to the blockchain, ultimately resulting in giving parties increased control over the method of verification without relying on predetermined terms of a smart contract, as well as improving the operations of smart contract verification by allowing a party to modify verification based on the third party verifier without modification of the smart contract itself, thus allowing more efficient modification and greater verification control, as 
	Furthermore, in interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the closest newly cited prior art of record.
	Dean Hanisch (United States Patent Application Publication No. US 2021/0374695 A1), hereinafter “Hanisch,” discloses a method and system for monetizing a physical asset owned by a seller using an Internet-based platform accessible via a website interface configured to facilitate a transaction between a buyer and the seller, the method comprising the steps of identifying an asset, dividing at least a portion of the asset into one or more shares, and determining a monetary value of each share; submitting the one or more shares for verification by a third party verifier; posting an opportunity for a buyer to acquire a share according to terms and conditions as described in a smart contract, the opportunity being posted by the seller via a seller interface on the website; if the terms and conditions of the smart contract are accepted, an offer for payment is entered by the buyer via a buyer interface.  If each available opportunity receives an offer for payment, the offers for payment are accepted by the seller via a seller interface to implement the smart contract and transfer a respective share in the asset to the respective buyer and the transaction is validated by a third party validator and recorded on the blockchain.  The terms and conditions described in the smart contract include the monetary value of the share of the asset and the time  (See Hanisch, Abstract).	More particularly, in one embodiment Hanisch discloses that a user that would like to invest in an available opportunity is required to register and pay a registration fee in order to become a qualified buyer.  Once registered, the buyer, through a buyer interface, can access the services and opportunities available on the platform through the buyer interface.  The buyer interface therefore allows the buyer to access information available via the platform regarding available investment opportunities, including information relating to the asset or share of asset, as well as terms and conditions of the associated smart contract.  The buyer interface also allows the buyer to engage the seller, including making an offer for payment to acquire the asset according to the terms and conditions of the smart contract, and to initiate the payment process required to complete the transaction.  When payment has been accepted and the transaction completed, the transaction is reviewed and validated by a third party validator and recorded on the blockchain.  At the end of the time period set out in the smart contract, the share of the asset is liquidated according to the terms of the smart contract.  At liquidation, the asset may be returned to the original seller or sold at an appraised market value as determined at the end of the time period (See Hanisch, paragraph [0032]).
	Tandel et al. (United States Patent Application Publication No. US 2021/0243201 A1), hereinafter “Tandel,” discloses decentralizing a verification framework by implementing a database of Known Good States (KGS) through a blockchain and smart contracts.  In this manner, the system may provide an open platform to attest the integrity of various components, which may originate from different vendors.  As such, the system supports attestation for multi-vendor infrastructures.  In some instances, the system may leverage crypto-economics to monetize the platform.  For instance, verifiers may be rewarded according to terms of a smart contract implemented on the blockchain network.  Moreover, in some instances, the components may be delivered via an immutable file system, such as the InterPlanetary File System (“IPFS”).  The IPFS is a decentralized file system based on a peer-to-peer protocol, improving file distribution efficiency.  Components stored using IPFS each are assigned a unique identifier, which is a hash digest composition over the file’s blocks.  Thus, any modifications to the components may be detected via hash comparisons (See Tandel, Abstract).	In particular, Tandel discloses that a computer system 110 (See FIG. 1) may include or access one or more processors 112, one or more storage devices 114, a Trusted Platform Module (“TPM”) 116, and/or other components.  The one or more storage devices 124 may store a TPM interface 117, a verification interface 118, and/or other instructions.  The TPM interface 117 may permit users such as distributors and consumers to access the TPM 116.  The verification interface 118 may receive requests to verify a state of a component.  For example, the verification interface 118 may receive a hash digest and/or component identifier from a consumer server 140.  The computer system 110 may broadcast the request as a blockchain transaction.  Third party verifiers, which may operate one or more nodes 2, may obtain the blockchain transaction and determine whether the hash digest matches what is stored in the distributed ledger.  If so, the verifier may return an indication of the match (indicating that the component is in a KGS) (See Tandel, FIG. 1, paragraph [0029]).
	Prithvi Krishnan Padmanabhan (United States Patent Application Publication No. US 2020/0134656 A1), hereinafter “Padmanabhan,” discloses systems, methods, and apparatuses for implementing commerce rewards across tenants for commerce cloud customers utilizing blockchain technologies in conjunction with a cloud based computing environment (See Padmanabhan, Abstract).	According to one embodiment, Padmanabhan discloses operating a blockchain interface to a permissioned blockchain within which one or more third party verifiers each operate as participating nodes, operating a participating node on the permissioned blockchain from the host organization, querying the permissioned blockchain for confirmation of validity for one of a government issued identification, a medical ID card, social security number, or a passport provided as third party verifiable information and receiving third party validation data indicating the third party verifiable information provided is a match (See Padmanabhan, paragraph [0242]).
	However, the prior art of records, individually or in combination, fail to explicitly teach or render obvious the features and limitations of the broadest independent claim (method claim 1), including receiving, by a node in a blockchain, resource allocation transaction data sent by a client, wherein the resource allocation transaction data comprises a target user identifier of a target user engaging in a service managed by a service operator; in response to receiving the resource allocation transaction data, invoking, by the node in the blockchain, verification logic in a smart contract deployed in the blockchain to search the blockchain for a verification result published by a third party verifier to the blockchain, wherein the verification result indicates that a service indicator of the target user within a preset service cycle satisfies a virtual resource allocation condition; in response to invoking the verification logic in the smart contract, obtaining, by the node in the blockchain, the verification result published by the third party verifier to the blockchain; determining that the service indicator of the target user satisfies the virtual resource allocation condition based on the verification result published by the third party verifier to the blockchain; and in response to determining that the service indicator of the target user satisfies the virtual resource allocation condition based on the verification result published by the third party verifier to the blockchain, invoking virtual resource allocation logic in the smart contract to allocate an amount of virtual resources to the target user from a virtual resource pool and transfer the amount of the virtual resources to a blockchain account corresponding to the target user identifier, wherein the virtual resources are associated with the service operator that manages the service.	Each of independent claims 8 and 15 are narrower in scope than independent claim 1, as each of independent claims 8 and 15 perform limitations substantially as described in method claim 1 and also contain additional features than method claim 1; therefore, they are also allowed.
	Dependent claims 2-7, 9-14 and 16-20 further limit the allowed independent claims 1, 8 and 15, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441